



EXHIBIT 10.1


Summary Sheet: Terms of Employment for Named Executive Officers for 2018


Employment Status


Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the "Bank"), including the Bank's chief executive
officer, the chief financial officer and other current named executive officers
as of December 31, 2017 (J. Gregory Seibly, Kenneth C. Miller, Lawrence H.
Parks, Suzanne Titus-Johnson and Stephen P. Traynor) (the “named executive
officers”), are “at will” employees. The named executive officers may resign at
any time and the Bank may terminate their employment at any time for any reason
or no reason, with or without cause and with or without notice.


Each of the named executive officers receives a base salary and is eligible to
participate in the Bank's executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. For 2018, the base salaries of the current named
executive officers are as follows: J. Gregory Seibly, $900,000; Kenneth C.
Miller, $481,319; Lawrence H. Parks, $476,993; Stephen P. Traynor, $435,846; and
Suzanne Titus-Johnson, $427,553.


On occasion, the Bank may pay for resort activities for employees, including our
named executive officers, in connection with business-related meetings; and in
some cases, the Bank may pay the expenses for spouses/partners accompanying
employees to these meetings or other Bank-sponsored events.


The Board adopted the Corporate Senior Officer Severance Policy (Senior
Officers' Policy) applicable to the president and senior vice presidents. The
Senior Officers' Policy provides severance benefits in the event that the
employee's employment is terminated because the employee's job or position is
eliminated or because the job or position is substantially modified so that the
employee is no longer qualified or cannot perform the revised job. For these
officers, severance under the Senior Officers' Policy is equal to the greater of
(i) 12 weeks of the officer's base salary, or (ii) the sum of three weeks of the
officer's base salary, plus three weeks of the officer's base salary for each
full year of service and three weeks of base salary prorated for each partial
year of service at the Bank to a maximum of 52 weeks of base salary. The Senior
Officers' Policy also provides one month of continued health and life insurance
benefits and, at the Bank's discretion, outplacement assistance. The Senior
Officers' Policy also provides severance payments in connection with a "Change
in Control" (as defined by the Senior Officers' Policy).


In April 2016, the Bank entered into an employment agreement with Mr. Seibly
with an initial term of three years and one-year terms thereafter, unless
terminated at any time by either the Bank or Mr. Seibly. Under the terms of the
agreement, Mr. Seibly initially received a base annual salary of $800,000 and a
sign-on payment of $600,000 to be received in two equal installments within 30
days of each of the first and second anniversaries of Mr. Seibly’s employment
start date, and subject to clawback in certain circumstances. The base annual
salary is subject to review at the Board’s discretion. The employment agreement
provides for a severance payment equal to (i) two times his “Base Salary” (as
defined in his employment agreement); and (ii) two times his “Annual Incentive
Amounts” (as defined in his employment agreement) and continued benefits if Mr.
Seibly’s employment is terminated under certain circumstances in connection with
a “Change in Control” (as defined in his employment agreement) of the Bank.


Mr. Seibly is also eligible to participate in the Bank’s various executive
incentive and employee benefit plans, including the Bank’s Supplemental
Executive Retirement Plan (SERP), 2016 President's Incentive Plan, and the
2014-2016, 2015-2017, and 2016-2018 Executive Performance Unit Plans. Under Mr.
Seibly’s employment agreement, the years of credited service and the amount of
Bank contribution credits under the SERP, prior to its amendment effective
January 2018, were as follows: 10% of total annual compensation for less than 4
years of credited service; 15% of total annual compensation for 4 or more years
but less than 9 years of credited service; and 20% of total annual compensation
for 9 or more years of credited service. In addition, Mr. Seibly’s employment
agreement provides that he will receive a supplemental SERP contribution credit
in the amount of $600,000, to be


1

--------------------------------------------------------------------------------





credited in three equal installments over two years, with the first installment
credited at the time his employment began and the second and third installments
credited on the first and second anniversaries of his employment commencement,
respectively. These supplemental SERP contribution credits will vest immediately
when credited. Mr. Seibly’s employment agreement also provides for reimbursement
of his relocation cost up to $250,000 and payment to the appropriate taxing
authorities of up to $220,000 of any relocation tax obligations.


The employment agreement also provides that if Mr. Seibly’s employment is
terminated due to the expiration of the initial three-year term and the Board
decides not to extend his employment for any additional term, Mr. Seibly shall
be entitled to receive a severance payment equal to twelve (12) months of base
salary and a pro-rata portion of the president’s incentive plan (Severance
Payment). The employment agreement further provides that if Mr. Seibly is
terminated without “Cause” (as defined in his employment agreement) or if he
terminates his employment for “Good Reason” (as defined in his employment
agreement) any time during the initial three-year term, Mr. Seibly shall be
entitled to receive severance payments equal to: the Severance Payment; all
“Accrued Benefits” (as defined in his employment agreement); and all unpaid
sign-on benefits.






2